FILED
                                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                         Tenth Circuit

                             FOR THE TENTH CIRCUIT                         January 22, 2016
                         _________________________________
                                                                         Elisabeth A. Shumaker
                                                                             Clerk of Court
UNITED STATES OF AMERICA,

      Plaintiff - Appellee,

v.                                                          No. 15-2091
                                                 (D.C. No. 1:07-CR-00484-MCA-1)
DANIEL WAYNE LOWE,                                            (D.N.M.)

      Defendant - Appellant.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before KELLY, LUCERO, and McHUGH, Circuit Judges.
                  _________________________________

      Daniel Lowe admitted to violating two conditions of his supervised release. The

district court revoked his supervised release and sentenced Lowe to fourteen months’

imprisonment. His counsel moves for leave to withdraw in a brief filed pursuant to

Anders v. California, 386 U.S. 738 (1967). Exercising jurisdiction under 28 U.S.C.

§ 1291 and 18 U.S.C. § 3742(a), we dismiss the appeal and grant counsel’s motion to

withdraw.



      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      When an attorney conscientiously examines a case and determines that an

appeal would be frivolous, counsel may so advise the court and request permission to

withdraw. Anders, 386 U.S. at 744. Counsel must submit a brief highlighting any

potentially appealable issues. The defendant may then submit a pro se brief. If, upon

carefully examining the record, the court determines that the appeal is in fact

frivolous, it may grant the request to withdraw and dismiss the appeal. Id.

      Lowe has not filed a pro se brief. Counsel states that Lowe felt he should have

received credit for time served in state custody on charges for state crimes committed

after his parole violation. See 18 U.S.C. § 3585(b)(2). We agree with counsel that

this claim would be wholly frivolous. Under United States v. Wilson, 503 U.S. 329

(1992), district courts lack the power to award credit for presentence confinement.

“[C]omputation of the [§ 3585(b)] credit must occur after the defendant begins his

sentence,” and thus the statute “does not authorize a district court to compute the

credit at sentencing.” Id. at 333, 334. Instead, the Attorney General, through the

Bureau of Prisons, must “make the determination as an administrative matter when

imprisoning the defendant.” Id. at 335. Thus, the district court did not have

authority under § 3585 to grant the relief Lowe requests. And we have not

independently discovered any appealable issues in our review of the record.




                                          -2-
      Because we are not presented with any meritorious grounds for appeal, we

GRANT counsel’s request to withdraw and DISMISS the appeal.



                                          Entered for the Court


                                          Carlos F. Lucero
                                          Circuit Judge




                                         -3-